Exhibit 16.1 RBSM LLP Certified Public Accountants 805 Third Avenue Suite 1430 New York, New York 10022 April 21, 2016 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Dear Sirs/Madams: We have read Item 4.01 of Bio-AMD, Inc.’s (the “Company”) Form 8-K dated April 20, 2016, and are in agreement with the statements relating only to RBSM LLP contained therein.We have no basis to agree or disagree with other statements of the Company contained therein. Very truly yours, /s/ RBSM LLP RBSM LLP
